DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
Applicant’s election without traverse of Invention I, drawn to an absorbent article of claims 1-5 in the reply filed on 11/7/22 is acknowledged.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Specification
The disclosure is objected to because of the following informalities: Fig. 4h is not described in the “Brief Description of the Drawings.”  
Appropriate correction is required.
Claim Objections
Claim 1 is objected to because of the following informalities: “fludi” (line 4) appears that it should be “fluid.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 1, the claim term “having” (line 4) is ambiguous.  “Transitional phrases such as ‘having’ must be interpreted in light of the specification to determine whether open or closed claim language is intended.  See, e.g., Lampi Corp. v. American Power Products., 228 F.3d 1365, 1376, 56 USPQ2d 1445, 1453 (Fed. Cir. 2000) (quoting MPEP 2111.03(IV)).  Here, it is unclear whether “having” is intended to be open or closed claim language.  The claim is examined as meaning that the claim language is open.
For claim 1, the claim term “generally” (line 15) is ambiguous.  It is unclear how much the visible placement indicia has to extend to be “generally towards the front waist region.”  The claim is examined as the word “generally” being removed from the claim language.
For claim 1, the claim term “generally” (line 16) is ambiguous.  It is unclear how much the visible placement indicia has to extend to be “generally towards the crotch region.”  The claim is examined as the word “generally” being removed from the claim language.
For claim 1, the claim term “having” (line 19) is ambiguous.  “Transitional phrases such as ‘having’ must be interpreted in light of the specification to determine whether open or closed claim language is intended.  See, e.g., Lampi Corp. v. American Power Products., 228 F.3d 1365, 1376, 56 USPQ2d 1445, 1453 (Fed. Cir. 2000) (quoting MPEP 2111.03(IV)).  Here, it is unclear whether “having” is intended to be open or closed claim language.  The claim is examined as meaning that the claim language is open.
For claim 4, the claim term “have” (line 2) is ambiguous.  “Transitional phrases such as ‘having’ must be interpreted in light of the specification to determine whether open or closed claim language is intended.  See, e.g., Lampi Corp. v. American Power Products., 228 F.3d 1365, 1376, 56 USPQ2d 1445, 1453 (Fed. Cir. 2000) (quoting MPEP 2111.03(IV)).  Here, it is unclear whether “having” is intended to be open or closed claim language.  The claim is examined as meaning that the claim language is open.
Dependent claim(s) 2-5 fail to cure the ambiguity of independent claim 1, thus claim(s) 1-5 is/are rejected under 35 U.S.C. 112(b).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2007/0282286 to Collins et al. (hereinafter “Collins”).
For claim 1, Collins discloses an absorbent article (Abstract) comprising:
a front (front shown in Fig. 1), a back (back shown in Fig. 1) and two opposing sides (two opposing sides between the front and back shown in Fig. 1);
a topsheet (42) (Fig. 1) (para [0033]), a backsheet (40) (Fig. 1) (para [0033]) and an absorbent core between the topsheet and the backsheet (“absorbent structure,” 44) (para [0033] and [0035]), the backsheet having a first side surface in fluid communication to the absorbent core and a surface opposite to the first side surface (see Fig. 1) (also see para [0033] and [0035]);
a longitudinal direction extending from the front to the back of the absorbent article (up-down direction in Fig. 2a);
a transverse direction extending from side to side of the absorbent article (left-right direction in Fig. 2a);
a front waist region (22) (Fig. 1) (para [0032]), a back waist region (24) (Fig. 1) (para [0032]), and a crotch region (26) (Fig. 1) (para [0032]) positioned between the front and back waist regions (as can be seen in Fig. 1);
at least one attachment region (attachment region that interfaces between 110 and 40) for securing a wearable sensing device (110 being the wearable sensing device, but para [0052] indicating that 110 is depicted as 112 and 114 in Fig. 1), the attachment region being located on a side of the backsheet opposite to the first side (as can be seen in Fig. 1);
wherein a visible placement indicia (120 or 125) (Figs. 2, 6a, and/or 6b) (para [0059] and/or [0067]) circumscribes a first area, F (the area that 120 or 125 circumscribes), and the visible placement indicia extends longitudinally from a leading edge, generally towards the front waist region of the absorbent article to a trailing edge generally towards the crotch region of the absorbent article (as can be seen in Figs. 2, 6a, and/or 6b), wherein the visible placement indicia aids the placement of the wearable sensing device (para [0060] and/or [0067]), and wherein the attachment region comprises a discrete piece of material having a second area, M (the second area being at least 130, but can be a greater area beyond 130 but no greater than the area of 110 itself, see Figs. 2, 6a, and/or 6b) (the discrete material being the material that 110 is made of or the material that 130 is made of), affixed to the backsheet opposite to the absorbent core and wherein the second area (110 is affixed via 104 and 106, see para [0046]), M, completely overlies the first area, F (as can be seen in Fig. 6b).
For claim 2, Collins further discloses a wetness indicator (100, 102) (Figs. 1 and 10a) on the first side surface of the backsheet (para [0045]), wherein the wetness indicator is visible when viewed through the backsheet (para [0072]).
For claim 3, Collins further discloses wherein the wetness indicator extends at least form the leading edge of the discrete material of the attachment region to the trailing edge of the discrete material of the attachment region (as can be seen in Figs. 1 and 10a).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Collins in view of U.S. Patent Application Publication No. 2014/0155850 to Shah et al. (hereinafter “Shah”).
For claim 4, Collins further discloses wherein the wetness indicator and the visible placement indicia each have a longitudinal axis which are parallel (as can be seen in Fig. 10a).
Colllins does not expressly disclose the transverse displacement between the longitudinal axis of the wetness indicator and the longitudinal axis of the visible placement indicia is less than 3mm.
However, Shah teaches the transverse displacement between the longitudinal axis of the wetness indicator and the longitudinal axis of the visible placement indicia is less than 3mm (i.e., the wetness indicator 120/201 and the visible placement indicia 71 are stacked on top of each other (see Fig. 2 and/or 5).
It would have been obvious to a skilled artisan to modify Collins such that the transverse displacement between the longitudinal axis of the wetness indicator and the longitudinal axis of the visible placement indicia is less than 3mm, in view of the teachings of Shah, for the obvious advantage of directing attention to the wetness indicator by the visible placement indicia (see para [0039] of Shah).
For claim 5, Collins does not expressly discloses wherein the wetness indicator comprises a coulour change indicator.
However, Shah teaches wherein a wetness indicator comprises a colour change indicator (para [0043], the wetness indicator encompassing the group of both the circuit/sensor and the graphic).
It would have been obvious to a skilled artisan to modify Collins wherein the wetness indicator comprises a coulour change indicator, in view of the teachings of Shah, for the obvious advantage of providing more than one medium for demonstrating that liquid has been discharged in the diaper.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LEE CERIONI whose telephone number is (313) 446-4818. The examiner can normally be reached M - F 8:00 AM - 5:00 PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL L CERIONI/Primary Examiner, Art Unit 3791